Citation Nr: 1227516	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, currently rated 40 percent disabling, to include consideration on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2011).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger.  A notice of disagreement was filed in September 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On June 10, 2009, the Veteran filed his increased rating claim for his service-connected osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger.  Treatment records from the Chillicothe VA Medical Center (VAMC) were already on file dated from May 2007 to July 3, 2008, and an October 2009 VA outpatient treatment record has been associated with the claims folder.  In light of receipt of the increased rating claim, treatment records should be associated with the claims folder from July 4, 2008.  The Board notes that the Veteran reported receiving treatment at the Columbus Outpatient Clinic and the Cambridge VA Outpatient Clinic.  The Board notes that Virtual VA does not currently contain any electronic VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Attempts should be made to obtain all identified records of treatment concerning the service-connected right hand disability.

The evidence of record reflects that the Veteran is an explosives handler with the Department of the Army, Crate Army Ammunition Activity.  An August 2009 Memorandum from the Department of the Army references an August 5, 2008 Memorandum 85/9084 from Naval Branch Health Clinic Medical Officer, which indicates that the Veteran does not medically meet the qualifications of the above referenced regulation.  He is not medically qualified for explosive certification, explosive driver's license or material handling equipment license.  As a result, the Explosive Certification Board (ECB) was recommending a removal of certification based on medical limitations.  A September 2009 Memorandum from the Department of the Army, Crate Army Ammunition Activity, reflects that due to his removal of his Explosives Certification, Crane Army Ammunition Activity would be reviewing his qualifications for other possible work.  The Veteran was instructed to prepare an appropriate resume.  The Veteran asserts in an August 2009 statement that he has been placed on light duty and may lose his job.

Initially, the Board notes that the August 5, 2008 Memorandum 85/9084 from Naval Branch Health Clinic Medical Officer is not of record and should be requested and associated with the claims folder.  Likewise, any documentation from the Department of the Army, Crate Army Ammunition Activity, pertaining to the Veteran's employment and restrictions on employment should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2011).

The evidence of record reflects that the Veteran is right-handed, thus his disability affects his major extremity.  The Veteran's disability is rated 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5221.  A 50 percent rating is warranted for favorable ankylosis of four digits of one hand which includes the thumb and any three fingers.  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, such as whether the acts of grasping, manipulation, and the like in the case of the hand or of balance, propulsion, and the like in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Pursuant to Diagnostic Code 5131, amputation of four digits of one hand (index, long, ring, and little) contemplates a 60 percent rating for a major extremity.  Note (f) states that loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

The Veteran underwent a VA examination in August 2009 to assess the severity of his service-connected disability; however, the Veteran should be afforded another VA examination to assess the current severity of his disability and whether the Veteran experiences loss of use of the hand amounting to amputation.  

As detailed, statements from the Veteran and documentation from his employer suggest that the Veteran's service-connected osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, causes marked interference with employment.  Specifically, the evidence reflects that his explosives certificates were removed; the Veteran has indicated that he was placed on light duty; and, he has reported that he may lose his job.  In the instant case there is evidence to suggest that the effect of the Veteran's service-connected osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, is sufficient to warrant referral for extra-schedular consideration per 38 C.F.R. § 3.321(b)(1).

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  This matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Chillicothe VAMC for the period from July 4, 2008.  Also, obtain all treatment records regarding the right hand from 2007 to the present, especially from the Columbus Outpatient Clinic and the Cambridge VA Outpatient Clinic.  See VA Form 21-4142 received in July 2009.

2.  Request the Veteran's records from the Department of the Army, Crate Army Ammunition Activity, pertaining to the Veteran's employment and restrictions on employment, to specifically include the August 5, 2008 Memorandum 85/9084 from Naval Branch Health Clinic Medical Officer.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be scheduled for a VA right hand examination with a physician with appropriate expertise to address the current severity of his osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger.  The examiner should be provided with the Veteran's claims file and the examiner must review the entire claims file in conjunction with the examination.  The examiner should perform any radiological studies of the hand and fingers deemed necessary.  The examination of the hand and fingers should include range of motion studies, commentary as to the presence and the extent of any painful motion or functional loss due to pain, and the presence and the extent of any ankylosis, unfavorable or favorable.  The examiner should comment on whether the severity of the Veteran's disability constitutes loss of use of the hand or fingers amounting to amputation.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  After completion of the above, the issue of entitlement to an increased disability rating for osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, should be readjudicated.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

5.  The RO should then submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his osteoarthritis, interphalangeal joints, flexion deformities, digits 2-5, right hand, status post crush injury with fracture of distal third proximal phalanx, ring finger, warrants an extraschedular evaluation per § 3.321(b)(1).  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


